            Case 7:21-cv-00894-CS Document 1 Filed 02/02/21 Page 1 of 11




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 282-7878
Attorneys for Plaintiff
Our File No.: 120417

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                               WHITE PLAINS DIVISION



 Boruch Fekete,
                                                        Case No:
                                           Plaintiff,
                                                        COMPLAINT
                          v.
                                                        JURY TRIAL DEMANDED
 Alpha Recovery Corp and Velocity Investments,
 LLC,

                                           Defendant.


       Boruch Fekete (“Plaintiff”), by and through the undersigned counsel, complains, states and
alleges against Alpha Recovery Corp (“Alpha”) and Velocity Investments, LLC (“Velocity”)
(collectively “Defendants”), as follows:


                                       INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).



                                JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).     The Court has supplemental jurisdiction exists over the any state law
claims pursuant to 28 U.S.C. §1367



                                                   1
            Case 7:21-cv-00894-CS Document 1 Filed 02/02/21 Page 2 of 11




       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.
       4.      At all relevant times, Defendants conducted business within the State of New York.


                                             PARTIES
       5.      Plaintiff Boruch Fekete is an individual who is a citizen of the State of New York
residing in Orange County, New York.
       6.      Plaintiff is a natural person allegedly obligated to pay a debt.
       7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
       8.      On information and belief, Defendant Alpha Recovery Corp, is a Colorado
Corporation with a principal place of business in Arapahoe County, Colorado.
       9.      On information and belief, Defendant Velocity Investments, LLC, is a New Jersey
Limited Liability Company with a principal place of business in Monmouth County, New Jersey.



                THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
       10.     Congress enacted the FDCPA upon finding that debt collection abuse by third party
debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977)
reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
       11.     The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
       12.     To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,
91 (2d Cir. 2008).
       13.     As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he



                                                  2
           Case 7:21-cv-00894-CS Document 1 Filed 02/02/21 Page 3 of 11




or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the
plaintiff consumer's actions or inaction in response to a communication from a debt collector are
irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
       14.       Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
       15.       If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
       16.       The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.


                                   FACTUAL ALLEGATIONS
       17.       Defendant Alpha Recovery Corp regularly collects or attempts to collect debts
asserted to be owed to others.
       18.       Defendant Alpha Recovery Corp is regularly engaged, for profit, in the collection
of debts allegedly owed by consumers.
       19.       The principal purpose of Defendant Alpha Recovery Corp business is the collection
of such debts.
       20.       Defendant Alpha Recovery Corp uses the mails in its debt collection business.
       21.       Defendant Alpha Recovery Corp is a “debt collector” as defined by 15 U.S.C. §
1692a(6)
       22.       Defendant Velocity Investments, LLC is in the business of purchasing consumer
debts which are in default and collecting on same.


                                                 3
             Case 7:21-cv-00894-CS Document 1 Filed 02/02/21 Page 4 of 11




        23.     The principal purpose of Defendant Velocity Investments, LLC’s business is the
collection of such debts.
        24.     Defendant Velocity Investment, LLC is not the original creditor of any loan to
Plaintiff.
        25.     On information and belief, based upon the representation contained in the collection
letter more fully described infra., the original creditor for the loan at issue was “Barclays Bank
Dealware.”.
        26.     Defendant Velocity Investments, LLC uses the mails in its debt collection business.
        27.     On information and belief, Defendant Velocity Investments, LLC hired Defendant
Alpha Recovery Corp to collect the alleged Debt.
        28.     Defendant Velocity Investments, LLC is a “debt collector” as defined by 15 U.S.C.
§ 1692a(6).
        29.     Defendant Velocity Investments, LLC is liable for its own actions, as well as the
actions of its agent, Defendant Alpha Recovery Corp.
        30.     Defendants allege that Plaintiff owes a debt (the “alleged Debt”).
        31.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
        32.     The alleged Debt does not arise from any business enterprise of Plaintiff.
        33.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
        34.     At an exact time known only to Defendants, the alleged Debt was assigned or
otherwise transferred to Defendants for collection.
        35.     At the time the alleged Debt was assigned or otherwise transferred to Defendants
for collection, the alleged Debt was in default.
        36.     In their efforts to collect the alleged Debt, Defendants contacted Plaintiff by calls
to Plaintiff's telephone.
        37.     In their efforts to collect the alleged Debt, Defendants contacted Plaintiff by letters,
including the letter dated August 25, 2020 (the “Letter”). (A true and accurate copy of the Letter
is annexed hereto as “Exhibit 1”).
        38.     The Letter was the initial written communication Plaintiff received from
Defendants concerning the alleged Debt.


                                                   4
           Case 7:21-cv-00894-CS Document 1 Filed 02/02/21 Page 5 of 11




        39.        The Letter conveyed information regarding the alleged Debt.
        40.        The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        41.        The Letter was received and read by Plaintiff.
        42.        15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear and unequivocal notice regarding name of creditor and amount of debt
        43.        15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendants deprived Plaintiff of this right.
        44.        Plaintiff's injury is “particularized” and “actual” in that the letter that caused the
injury was addressed and sent to Plaintiff specifically.
        45.        Plaintiff's injury is directly traceable to Defendants’ conduct, because Defendants
sent the Letter.
        46.        A favorable judicial resolution of Plaintiff's case would redress Plaintiff's injury
with damages.
        47.        The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.
        48.        Plaintiff has been misled by Defendants’ actions.
        49.        Plaintiff justifiably fears that, absent this Court's intervention, Defendants will
continue to use abusive, deceptive, unfair and unlawful means in their attempts to collect the
alleged Debt.
        50.        Plaintiff justifiably fears that, absent this Court's intervention, Defendants will
ultimately cause him unwarranted economic harm.
        51.        As a result of Defendants’ conduct, Plaintiff was forced to hire counsel and
therefore has incurred damages including reasonable attorneys' fees in reviewing Plaintiff's rights
under the law and prosecuting this claim.
        52.        As a result of Defendants’ conduct, Plaintiff's counsel was forced to expend time
and money to investigate the enforceability of the alleged Debt.
        53.        Upon information and belief, Plaintiff can prove that all actions taken by
Defendants as described in this Complaint were taken willfully, with either the desire to harm
Plaintiff with knowledge that its actions would very likely harm Plaintiff, and/or with knowledge
that its actions were taken in violation of the law.




                                                     5
           Case 7:21-cv-00894-CS Document 1 Filed 02/02/21 Page 6 of 11




                                       FIRST COUNT
                  15 U.S.C. §§ 1692g(a)(1), 1692e, 1692e(2)(A) and 1692e(10)

       54.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       55.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       56.     As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide “the
amount of the debt.”
       57.     To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”
must accurately state the amount of the debt.
       58.     A statement of “the amount of the debt,” when the debt is not owed at all by the
consumer, violates 15 U.S.C. § 1692g(a)(1).
       59.     The Letter claims that Plaintiff owed $10,660.14 (the “Claimed Amount”).
       60.     Plaintiff did not owe the Claimed Amount.
       61.     In fact, Plaintiff did not owe any money at all to the entity on whose behalf
Defendants were seeking to collect.
       62.     Defendant's statement of the amount of the alleged Debt, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, violates 15
U.S.C. § 1692g(a)(1).
       63.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
       64.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
       65.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       66.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false, deceptive and misleading representation made in connection
with the collection of any debt, in violation of 15 U.S.C. § 1692e, 1692e(2)(A) and 1692e(10).
       67.     Defendant's allegation that Plaintiff owed the Claimed Amount, when Plaintiff did
not owe any money at all to the entity on whose behalf Defendants were seeking to collect, is a


                                                   6
          Case 7:21-cv-00894-CS Document 1 Filed 02/02/21 Page 7 of 11




false, deceptive, and misleading representation made by Defendants in connection with
Defendant's collection of the alleged Debt, in violation of 15 U.S.C. § 1692e, 1692e(2)(A) and
1692e(10).
       68.     For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692g(a)(1), 1692e,
1692e(2)(A) and 1692e(10) and are liable to Plaintiff therefor.

                                     SECOND COUNT
       Violations of 15 U.S.C. §§ 1692g(a)(2), 1692e, 1692e(2)(A) and 1692e(10)

       69.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       70.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       71.     As relevant here, 15 U.S.C. § 1692g(a)(2) requires the written notice provide “the
name of the creditor to whom the debt is owed.”
       72.     To comply with 15 U.S.C. § 1692g(a)(2), the written notice must accurately state
“the name of the creditor to whom the debt is owed.”
       73.     A statement of “the name of the creditor to whom the debt is owed,” when the
consumer does not any money at all to the stated entity, violates 15 U.S.C. § 1692g(a)(2).
       74.     The Letter claims the name of the creditor to whom the alleged Debt is owed is
Velocity Investments, LLC (the “Putative Creditor”).
       75.     Plaintiff did not owe the alleged Debt to the Putative Creditor.
       76.     The Putative Creditor never offered to extend credit to Plaintiff.
       77.     The Putative Creditor never extended credit to Plaintiff.
       78.     Plaintiff was never involved in any transaction with the Putative Creditor
       79.     Plaintiff never entered into any contract with the Putative Creditor
       80.     Plaintiff never did any business with the Putative Creditor.
       81.     Plaintiff was never indebted to the Putative Creditor
       82.     The Putative Creditor is a stranger to Plaintiff.
       83.     Defendant's statement that the Putative Creditor is “the name of the creditor to
whom the debt is owed,” when the Putative Creditor is not the name of the creditor to whom the



                                                  7
           Case 7:21-cv-00894-CS Document 1 Filed 02/02/21 Page 8 of 11




alleged Debt is owed, violates 15 U.S.C. § 1692g(a)(2).
        84.    15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
        85.    15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
        86.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
        87.    An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false, deceptive, and misleading
representation made in connection with the collection of any debt, in violation of 15 U.S.C. §
1692e, 1692e(2)(A) and 1692e(10).
        88.    Defendant's allegation that Plaintiff owed a debt to the Putative Creditor, when
Plaintiff did not owe a debt to the Putative Creditor, is a false, deceptive and misleading
representation made by Defendants in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e, 1692e(2)(A) and 1692e(10).
        89.    For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692g(a)(2), 1692e,
1692e(2)(A) and 1692e(10) and are liable to Plaintiff therefor.


                                        THIRD COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
        90.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        91.    15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
        92.    An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        93.    An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        94.    An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a misleading representation made in



                                                   8
           Case 7:21-cv-00894-CS Document 1 Filed 02/02/21 Page 9 of 11




connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        95.     The Letter claims that Plaintiff owes a debt to Velocity Investments, LLC, on
account of a debt that purportedly originated with an entity identified as “Barclays Bank Delaware.”
        96.     Plaintiff was never advised by Barclays Bank Delaware. that any debt allegedly
owed by him was being sold to Velocity Investments, LLC.
        97.     Plaintiff was never advised by Barclays Bank Delaware. that any debt allegedly
owed by him was being assigned to Velocity Investments, LLC
        98.     Plaintiff was never advised by Barclays Bank Delaware. that any debt allegedly
owed by him was being transferred to Velocity Investments, LLC.
        99.     Plaintiff was never advised by Velocity Investments, LLC that it had purportedly
purchased any debt allegedly owed by him to Barclays Bank Delaware..
        100.    Plaintiff was never advised by Velocity Investments, LLC that it had purportedly
acquired any debt allegedly owed by him to Barclays Bank Delaware..
        101.    Plaintiff was never advised by Velocity Investments, LLC that it had purportedly
been assgined any debt allegedly owed by him to Barclays Bank Delaware.
        102.    Velocity Investments, LLC is a stranger to Plaintiff.
        103.    Upon information and belief, Velocity Investments, LLC holds no legally
cognizable right, title or interest in any debt Plaintiff allegedly owed to Barclays Bank Delaware.
        104.    Defendants’ allegation that Plaintiff owed a debt to Velocity Investments, LLC,
when Plaintiff did not owe a debt to Velocity Investments, LLC, is a false representation made by
Defendants in connection with Defendants’ collection of the alleged Debt, in violation of 15 U.S.C.
§ 1692e.
        105.    Defendants’ allegation that Plaintiff owed a debt to Velocity Investments, LLC,
when Plaintiff did not owe a debt to Velocity Investments, LLC, is a deceptive representation made
by Defendants in connection with Defendants’ collection of the alleged Debt, in violation of 15
U.S.C. § 1692e.
        106.    Defendants’ allegation that Plaintiff owed a debt to Velocity Investments, LLC,
when Plaintiff did not owe a debt to Velocity Investments, LLC, is a misleading representation
made by Defendants in connection with Defendants’ collection of the alleged Debt, in violation of
15 U.S.C. § 1692e.




                                                 9
          Case 7:21-cv-00894-CS Document 1 Filed 02/02/21 Page 10 of 11




        107.    Defendants’ allegation that Plaintiff owed a debt to Velocity Investments, LLC,
when Plaintiff did not owe a debt to Velocity Investments, LLC, is a false representation of the
character of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        108.    Defendants’ allegation that Plaintiff owed a debt to Velocity Investments, LLC,
when Plaintiff did not owe a debt to Velocity Investments, LLC, is a false representation of the
amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        109.    Defendants’ allegation that Plaintiff owed a debt to Velocity Investments, LLC,
when Plaintiff did not owe a debt to Velocity Investments, LLC, is a false representation of the
legal status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        110.    Defendants’ allegation that Plaintiff owed a debt to Velocity Investments, LLC,
when Plaintiff did not owe a debt to Velocity Investments, LLC, is a false representation made in
an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        111.    Defendants’ allegation that Plaintiff owed a debt to Velocity Investments, LLC,
when Plaintiff did not owe a debt to Velocity Investments, LLC, is a deceptive means used in an
attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        112.    Defendants’ demand that Plaintiff make payment for a debt that he does not owe is
a false representation made to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        113.    Defendants’ request that Plaintiff make payment for a debt that he does not owe is
a deceptive means used to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        114.    For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and are liable to Plaintiff therefor.


                                         JURY DEMAND
        115.    Plaintiff hereby demands a trial of this action by jury.



                                     PRAYER FOR RELIEF
        WHEREFORE Plaintiff respectfully requests judgment be entered as follows:

                    a. Finding Defendant's actions violate the FDCPA; and
                    b. Awarding Plaintiff statutory damages in the amount of $1,000.00 as
                    provided under 15 U.S.C. § 1692k(a)(2)(A); and


                                                  10
        Case 7:21-cv-00894-CS Document 1 Filed 02/02/21 Page 11 of 11




                c. Awarding Plaintiff actual damages in an amount to be determined at trial as
                provided under 15 U.S.C §1692k(a)(1); and
                d. Awarding Plaintiff's the costs of this action and reasonable attorneys' fees
                as provided under 15 U.S.C. § 1692k(a)(3); and
                e. Awarding Plaintiff such other and further relief that the Court determines is
                just and proper.

DATED: February 2, 2021


                                          BARSHAY SANDERS, PLLC

                                          By: /s Craig B. Sanders
                                          Craig B. Sanders, Esq.
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Email: csanders@barshaysanders.com
                                          Tel: (516) 203-7600
                                          Fax: (516) 282-7878
                                          Attorneys for Plaintiff
                                          Our File No.: 120417




                                             11
